” ENDORSED
ourth Judicial District Court
San Miguel, Mora & Guadalupe

STATE OF NEW MEXICO JUN 88 2015
COUNTY OF SAN MIGUEL Bemnity Bie
IN THE DISTRICT COURT KML
IN THE MATTER OF
STATE OF NEW MEXICO,
Plaintiff,
Vs. D-42-Slo- 25-1

NAME: John Paul Vigil Case # 15-123897

DOB:
SSN:
ADD:

  
   

Las Vegas, NM 87701
Defendant,

SEARCH WARRANT

THE STATE OF NEW MEXICO TO ANY OFFICER AUTHORIZED TO EXECUTE
THIS WARRANT:

Proof by Affidavit for Search Warrant, having been submitted to me, I am satisfied that
there is probable cause that the person named or property described in the Affidavit is located
where alleged in the Affidavit and I find grounds exist for the issuance of the Search Warrant. A
copy of the Affidavit is attached and made a part of this Warrant.

YOU ARE HEREBY COMMANDED to search forthwith the person or place in the Affidavit
between the hours of 6:00 a.m. and 10: 00 p.m., unless I have specifically authorized a nighttime
search, for the person or property described in the Affidavit, serving this Warrant together with a
copy of the Affidavit, and making the search and if the person or property be found there, to seize
the person or the property and hold for safekeeping until further order of the Court,

You are further directed to prepare 4 written inventory of any person or property seized. You are
further directed to file the return and written inventory with the Court promptly after its
execution.

—belS faas

 

EXHIBIT

A

SMC 000381

 
ENDORSED
Fourth Judicial District Court
San Miguel, Mora & Guadalupe

STATE OF NEW MEXICO .
COUNTY OF SAN MIGUEL JUN 8 20%
IN THE DISTRICT COURT Bean diy

‘ Gg KML

&

IN THE MATTER OF
STATE OF NEW MEXICO,

Plaintiff,

vs.

d - 412- SLO-Z01S-|
Case # 15-123897

   

NAME: John Paul Vigil
DOB:
SSN:

ADD:

 

egas, NM 87701
Defendant,

AFFIDAVIT FOR SEARCH WARRANT

Affiant, being duly sworn, upon his oath, states and I have reason to believe that on the
following described premises, vehicle(s) and/or person(s) of:

1. The wooden work desk and surrounding work space of John Paul Vigil, located at 3695 Hot
Springs Blvd (New Mexico Behavioral Health Institute), inside El Paso Cottage, door jamb

#1
In the city or county designated above there is now being concealed:

Affiant, being duly sworn, upon his oath, states that I have reason to beliéve that on the
following described premises or person of. ; 28

Possession of a Controlled Substance

1. Controlled Substances in unknown quantities of prescription medication and other t¥pes of
controlled substances listed in schedules one through five of the controlled substances. pt;
Bo a Th

2. United States Currency
3. Indicia of ownership of the above described and residence, including, but not limited to, .
rental, purchase or lease agreements, utility bills, titles, registration documents and keys;

%

SMC 000382
And the facts tending to establish the grounds for issuance of a search warrant are as follows:

On June 5", 2015 at approximately 10:00 a.m. I was dispatched to 3695 Hot Springs Blvd. (New
Mexico Behavioral Health Institute) in reference to possible larceny of narcotics. Upon my
arrival on scene I made contact with Security Supervisor, Joe Chavez, who advised me that
Frances Tweed had received an anonymous letter stating an NMBHI employee was stealing
medication and money from patients currently being treated at NMBHI. Ms. Tweed is the
executive nurse administrator for NMBHI. Ms. Tweed provided me with a copy of the
anonymous letter. The letter alleged that Psych Tech Supervisor, John Vigil, had money and
prescription narcotics belonging to various patients at NMBHI, locked inside of his desk. See

EXHIBIT A.

Mr. Chavez, prior to my arrival, made entry into J. Vigil’s office and cut the padlock on his desk.
Mr. Chavez then directed me to J. Vigil’s office. Inside of J. Vigil’s office I observed J. Vigil’s
wooden work desk which was located on the south side of the office. Mr. Chavez who had
previously cut the padlock on the top part of the desk’s compartment, had replaced it with a lock
of his own, in which only he had a key to. Mr. Chavez unlocked the lock and opened the upper
compartment of J. Vigil’s desk. In plain view, I observed approximately four unidentified
prescription pill bottles, a small cup containing an unidentified prescription pill, and
approximately four sealed “Southwest Capital Bank” money envelopes. At this point I advised
Mr. Chavez to seal the desk and I left J. Vigil’s Office.

Mr. Chavez then provided me photos that he initially took when he cut the padlock to the desk,
After reviewing the photos which he burned to a disk, I observed multiple sealed “Southwest
Capital Bank” money envelopes along with more possible prescription medication in one of the
drawers to J. Vigil’s desk. See EXHIBITS B, C & D. I was advised by Ms. Tweed, the pill
inside of the small container was possibly Ativan. Ms. Tweed stated she had researched the pill’s
descriptor’s and found it to be Ativan. Upon information and belief, Ativan is a scheduled

narcotic.

Upon information from BHI Director Troy Jones, Mr. Vigil has authority to assist in the
distribution of medication to patients, however he does not have authority to possess the drugs.

Affiant is aware through investigation that the above listed items are possibly located
inside of J. Vigil’s desk and/or work space area.

Therefore, in order to ensure a complete and thorough investigation, investigators may be
required to examine the entire, above-mentioned residence.

Therefore, Affiant respectfully requests that the Court issue a Warrant commanding the
search the above-described premises, vehicle(s) and/or person(s).

SMC 000383
= aah, ghee

Deputy SheriféSeaiArmijo SM-4

Subscribed and sworn to or declared and affirmed to before me in the above named
county of the State of New Mexico this SY day of Ome
2015.

 

  

Ce CL0F PA.

prROved as-6 legdi sufficiency

 
 

otary or Other __
Officer Authorized to
Administer Oaths

SMC 000384
